Citation Nr: 1216901	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  02-21 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an extraschedular disability rating for bilateral dysmorphopsia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to December 1982.

This matter initially came before the Board of Veterans' Appeals ("BVA" or "Board") on appeal from an October 2001 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio in which the RO granted service connection for bilateral dysmorphopsia (defective vision with distortion of the shape of objects perceived) and assigned a noncompensable disability rating effective June 6, 2000.  The Veteran disagreed with the assignment of a noncompensable rating and appealed to the Board.  

In July 2003, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing from the RO.  A copy of the hearing transcript is of record and has been reviewed.  

In April 2004, the Board remanded the claim for further development.

In a January 2006 decision, the Board denied the appellant's request for an initial compensable disability rating for bilateral dysmorphopsia.  See January 2006 BVA decision.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("CAVC" or "Court").  In a May 2008 Memorandum Decision, the Court vacated the Board's January 2006 decision and remanded the matter to the Board.  Thereafter, in January 2009, the Board remanded the Veteran's increased rating claim for further development in accordance with the May 2008 CAVC memorandum instructions.  

In November 2010, the Board determined that the schedular criteria for an initial compensable disability evaluation for bilateral dysmorphopsia had not been met, and remanded the issue of entitlement to an extraschedular rating for the visual disability.    

In this case, the Veteran maintains that his visual disability markedly interferes with his current employment and such contention prompted the Board to refer his increased rating claim for extraschedular consideration.  However, the record does not contain any evidence that the Veteran is unemployed.  Indeed, the record shows that he is currently employed on a full-time basis and has been for up to 20 years. Thus, the Board finds that the issue of a TDIU has not been raised by the record.   See Rice v. Shinseki, 22 Vet. App. 447 (2009) (the Court held that VA must address the issue of entitlement to a total disability rating based on individual unemployability in increased-rating claims when the issue of unemployability is raised by the record).  

As noted in the Board's November 2010 decision, a separate claim of entitlement to service connection for a neurological disorder was referred to the Agency of Original Jurisdiction (AOJ).  After the Board's November 2010 decision, such claim was noted in an internal memorandum; however it has yet to be adjudicated by AOJ.  The Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The sole matter before the Board at the present time is the question of whether there is a basis for an extraschedular evaluation.  The Veteran maintains that his service-connected bilateral dysmorphopsia has affected his job performance and his ability to drive.   He has reported that he is "forced" to work around fast moving equipment and on ladders in his employment as a custodian at the U.S. Postal Service.  

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

After the Veteran's extraschedular claim was certified to the Board in January 2012, additional evidence was received from the Veteran.  In this regard, in a January 2012 statement, the Veteran reiterated the dangers of his job.  He stated that it is only a matter of time before he loses a finger, limb, or have a major injury or loss of life because of his eye problems.  In support of his claim, he submitted a copy of an article titled, "Safety Talk - Safety Precautions for Phase 6 Delivery Bar Code Sorters."  This evidence is essentially duplicative of evidence already considered.    Also, received in February 2012 was a statement indicating that the Veteran had received his SSOC and did not have any additional evidence to submit.  

However, in March 2012, the Board received a copy of an emergency room discharge report dated in February 2012 which shows that the Veteran presented to the hospital with complaints of back pain and contusions.  The Board finds this evidence potentially relevant to the current claim.  Because this additional evidence was received without a waiver of initial RO consideration, a remand is necessary for the RO to consider the newly received evidence in the first instance.  

Additionally, the Board finds the significance of the submitted discharge report to be unclear.  It is unclear whether the Veteran injured his back while at work, and it is also unclear whether he maintains that his back injury was caused by his visual problems.  Indeed, the Veteran has submitted a private medical opinion provided by W.T.C., M.D. in November 2005, in which it was noted that the Veteran had metamorphopsia and should not work around fast moving machinery or ladders, which were basically a part of his prior duties as a custodian.  See November 2005 private medical opinion.  Moreover, a July 2010 VA examiner indicated that there was significant occupational affects due to the Veteran's disability; moderate effects on driving; and no effect on the activities of daily living.  In attempting to answer the medical question of industrial impairment, the examiner stated that the severity of the Veteran's industrial impairment could not be accurately assessed without resort to mere speculation because the Veteran's symptoms are purely subjective and cannot be measured or assessed with objective tests.  The examiner also agreed with Dr. W.T.C. (referenced above) that the Veteran should not work around fast moving machinery or on ladders.  Therefore, further clarification is needed from the Veteran.  If the Veteran asserts that his February 2012 back injury was work-related, the Board finds that documentation to that affect must be obtained.  
 
Similarly, the Board finds that documentation is needed to verify any other work-related injuries reported by the Veteran, such as having been cut or bruised, having lost fingernails, or having sustained minor fractures while operating mail processing equipment at work.  

Lastly, the Board observes that the Veteran has reported having filed numerous Equal Employment Opportunity (EEO) Commission complaints because of adverse action due to poor performances on account of his service-connected eye disability.  As any such EEO complaint would be pertinent to this extraschedular claim, any related records should be requested and obtained.  As indicated, the Veteran works for the U.S. Postal Service.  Under the VCAA, VA has a duty to assist claimants in obtaining records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization and consent forms from the Veteran, request any and all treatment records pertaining to the Veteran's emergency room treatment for back pain and contusions on February 25, 2012, at CoxHealth South in Springfield, Missouri.   

2.  Contact the Veteran and ask him to clarify whether his February 25, 2012, back injury was work-related, and if so, ask him to submit documentation.  He is also asked to provide documentation of any other work-related injuries, such as cuts or bruises, lost fingers, and minor fractures, that he feels were sustained because of his eye disability. 

3.  Request from the U.S. Postal Service, any records pertaining to any work-related injuries sustained by the Veteran.  

4.  With the Veteran's assistance, obtain copies of any EEO records pertaining to the Veteran's complaints of adverse action due to poor performance secondary to his service-connected eye disability.  

5.  Upon completion of the above-requested development, readjudicate the issue on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


